DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 SEP 2020, was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 3, line 6, replace “layer are” with “layer is”;
B. claim 7, line 2, replace “the steps of” with “the step of”; and
C. claim 11, line 3, replace “preserve an” with “preserve a”.
Remarks
This application was in condition for allowance except for the following:
A-C. antecedent basis/typographical error.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-18 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 1’s, “…; etching the hard mask layer using the first patterned photoresist layer to form a patterned hard mask layer comprising island patterns connecting to each other by connecting dummy parts; forming a second patterned photoresist layer over the patterned hard mask layer; and etching the dielectric layer using the second patterned photoresist layer and the patterned hard mask layer as a mask to form contact holes in the dielectric layer.” 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Wei (US 20100187658), is considered pertinent to applicant’s disclosure. Wei does not teach, inter alia, etching the hard mask layer using the first patterned photoresist layer to form a patterned hard mask layer comprising island patterns connecting to each other by connecting dummy parts; forming a second patterned photoresist layer over the patterned hard mask layer; and etching the dielectric layer using the second patterned photoresist layer and the patterned hard mask layer as a mask to form contact holes in the dielectric layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815